Citation Nr: 1026044	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for left spontaneous pneumothorax, since April 20, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

This claim was previously remanded by the Board in March 2009 for 
a VA examination to determine the severity of his disorder.


FINDING OF FACT

The evidence of record shows that for the period from April 20, 
2004, the Veteran's left spontaneous pneumothorax was manifested 
by pulmonary function tests as interpreted by the RO as forced 
expiratory volume in one second (FEV-1) of 59 percent of 
predicted value; FEV1/forced vital capacity (FVC) was 67 percent 
of predicted, and DLCO was 77 percent of predicted, without 
evidence of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, acute respiratory failure, or outpatient 
oxygen therapy.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for 
residuals of a right spontaneous pneumothorax have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6843 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The 
regulations implementing VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied with respect to the issues decided 
herein.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in May 2004, March 2006 and May 2008 
that fully addressed all notice elements.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2006 letter that an effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.   The Veteran underwent VA 
examinations in August 2004 and July 2009.  The Board 
concludes that all available evidence that is pertinent to the 
claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues.  



Merits of the Claim

The Veteran contends that his left spontaneous pneumothorax is 
more severe than the current rating reflects.  After a careful 
review of the record, the Board finds that the preponderance of 
evidence is against the claim and the Veteran's appeal is denied.  

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2009).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In determining the current level of impairment, the disability 
must be considered in the context of the whole recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.3 (2009).

In this case, the Veteran was granted entitlement to service 
connection for left spontaneous pneumothorax and assigned a 
noncompensable rating, effective December 1970.  An October 2004 
rating decision granted the Veteran an increased rating of 30 
percent.  The Veteran appealed that decision.

The Veteran's disability is evaluated under the rating code for 
traumatic chest wall defects, including pneumothorax, hernia, 
etc. 38 C.F.R. § 4.97, DC 6843.  Disabilities under this rating 
code are evaluated under the General Rating Formula for 
Restrictive Lung Disease.

Under this formula, if the FEV-1 is less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC is less than 40 
percent, or the DLCO (SB) is less than 40-percent predicted, or 
the maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or there is 
cor pulmonale (right heart failure), or there is right 
ventricular hypertrophy, or there is pulmonary hypertension 
(shown by echo or cardiac catheterization), or; there is an 
episode(s) of acute respiratory failure, or the Veteran requires 
outpatient oxygen therapy, then a 100 percent evaluation is 
warranted.

If the FEV-1 is 40- to 55-percent of predicted, or if the FEV-
1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 40- to 
55-percent of predicted, or there is maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit), a 60 
percent evaluation is warranted.

If the FEV-1 is 56 to 70 percent of predicted, or the FEV- 1/FVC 
is 56 to 70 percent of predicted, or the DLCO (SB) is 56 to 65 
percent of predicted, then a 30 percent evaluation is warranted.

If the FEV-1 is 71 to 80 percent of predicted, or the FEV- 1/FVC 
is 71 to 80 percent of predicted, or the DLCO (SB) is 66 to 80 
percent of predicted, then a 10 percent evaluation is warranted.

The primary disorder may also be rated.  Note (2) to this general 
rating formula states that following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall continue 
for three months from the first day of the month after hospital 
discharge.  38 C.F.R. § 4.97, DC 6843 (2009).

Post-bronchodilator studies are required when pulmonary function 
testing (PFT) are conducted for disability evaluation purposes, 
except when the results of pre- bronchodilator PFTs are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states the reasons why.  38 C.F.R. § 4.96.

The Veteran was afforded a pulmonary examination for VA 
compensation purposes in August 2004.  The report shows that the 
Veteran had moderate obstructive lung disorder with a good 
bronchodilator response.  Premedication findings were FEV-1/FVC 
at 67 percent, and post medication findings were FEV-1/FVC at 67 
percent.  Additional treatment records from 1995 through 2004 
show ongoing treatment for the Veteran's lung condition.

In his July 2009 VA examination, the Veteran denied shortness of 
breath and cough.  The examiner found a history of spontaneous 
pneumothorax with no current evidence of pneumothorax with no 
functional impairment or residual symptoms.  There was no 
evidence of cor pulmonale, pulmonary hypertension, or right 
ventricular hypertrophy.

The Veteran's FEV-1/FVC was 67 percent pre-bronchodilator and 64 
percent post-bronchodilator.  His FEV-1 was 64 percent predicted 
and his DLCO (SB) was 77 percent predicted.  He was assessed as 
having a moderate obstructive lung disorder.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a rating greater than 30 percent for a 
left spontaneous pneumothorax.  A 30 percent rating is the 
maximum rating for the residuals of his pneumothorax based upon 
this Veteran's symptomatology.  At worst, the Veteran's FEV-1/FVC 
is 64 percent post- bronchodilator.  There is no evidence that 
his FEV-1 is 40 to 55 percent predicted, that his FEV-1/FVC is 40 
to 55 percent, or that his DLCO (SB) is 40 to 55 percent 
predicted.  Moreover, there is no evidence that the Veteran has a 
maximum oxygen consumption of 15 to 20 ml/kg/min.  As such, the 
Veteran is not entitled to a higher rating for his left 
spontaneous pneumothorax.  Because the preponderance of the 
evidence is against an allowance of an evaluation in excess of 10 
percent for the Veteran's left spontaneous pneumothorax under the 
schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 
F.3d 1361 (2001).  

Extraschedular rating

Notwithstanding the above discussion, a rating in excess of the 
currently assigned 30 percent schedular evaluation for the 
Veteran's left spontaneous pneumothorax may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the Veteran's left spontaneous 
pneumothorax has presented such an unusual or exceptional 
disability picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, there 
are higher ratings for the Veteran's left spontaneous 
pneumothorax, but the required manifestations have not been shown 
in this case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in this 
case.  The Veteran has not required any hospitalization or 
extensive treatment for his disability and he has not 
demonstrated marked interference with employment due to the 
disability.

There is no objective evidence of any symptoms due to the left 
spontaneous pneumothorax that are not contemplated by the 
pertinent rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the assignment of 
an extraschedular rating is not warranted.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996)(When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own.).


ORDER

Entitlement to an increased rating in excess of 30 percent for a 
left spontaneous pneumothorax is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


